Case 2:20-cv-07476-SB-MRW Document 30 Filed 01/27/21 Page 1 of 2 Page ID #:163
Case 2:20-cv-07476-SB-MRW Document 30 Filed 01/27/21 Page 2 of 2 Page ID #:164




  Trial ☐ Court ☒ Jury             (Mon., 8:30 a.m.)      11/01/21
  Pretrial Conference            (Fri., 11:00 a.m.)
  (including hearing on motions in limine)                10/08/21

  Motion to Amend Pleadings/Add Parties                   03/30/21
  (Hearing Deadline)
  Discovery Deadline – Nonexpert                          06/04/21

  Discovery Deadline – Expert                             08/12/21
    Initial Expert Disclosure                             07/16/21
    Rebuttal Expert Disclosure                            08/16/21
  Discovery Motion Hearing Deadline                       06/04/21

  Non-Discovery Motion Hearing Deadline                   07/16/21
  Settlement Conference Deadline
  ☐ 1. Mag. J. ☒ 2. Panel ☐ 3. Private
                                                          07/30/21
  Post-Settlement Status Conf. (Fri., 8:30 a.m.):         08/20/21
  Status Report Due (3 court days before):                08/17/21
  Trial Filings (First Set) Deadline                      09/10/21

  Trial Filings (Second Set) Deadline                     09/24/21




 CV-90 (12/02)              CIVIL MINUTES – GENERAL        Initials of Deputy Clerk VPC

                                             2
